DENY and Opinion Filed December 18, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01292-CV

                            IN RE RODNEY J. MCGAFFEY, Relator

                    Original Proceeding from the 439th Judicial District Court
                                    Rockwall County, Texas
                                 Trial Court Cause No. 1-10-582

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Bridges
       Before the Court is relator’s October 23, 2019 petition for writ of mandamus, in which he

asserts the trial court erred in denying his motion to transfer venue of a suit affecting the parent-

child relationship. We also requested and received a response from real party in interest, Ashleigh

Herrera.

       Entitlement to mandamus relief requires relator to show both that a trial judge has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and the

mandamus record, as well as the response, we conclude relator has not shown he is entitled to the

relief requested.




                                                 1
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE

191292F.P05




                                                  –2–